AFFIRMED; Opinion Filed October 26, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00923-CR

                               DEVON D. ALLEN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-00628-U

                             MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                    Opinion by Justice Evans
       A jury convicted Devon D. Allen for aggravated assault with a deadly weapon, a firearm,

and assessed punishment at eighteen years’ imprisonment. On appeal, appellant’s attorney filed a

brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether

brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file

pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
170923F.U05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DEVON D. ALLEN, Appellant                         On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-17-00923-CR        V.                      Trial Court Cause No. F16-00628-U.
                                                   Opinion delivered by Justice Evans.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 26th day of October, 2018.




                                             –3–